        Case 2:19-cv-02627-EFB Document 38 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARTIN CORTES SALCEDO,                            No. 2:19-cv-2627-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    SHASTA COUNTY SHERIFF, et al.,
15                       Defendants.
16

17          Defendants Cortez and Rabone filed a motion to for summary judgment, which is

18   currently noticed for hearing on April 7, 2021. ECF No. 37. Court records reflect that plaintiff

19   has not filed an opposition or statement of non-opposition to the pending motion.

20          Local Rule 230(c) provides that opposition to the granting of a motion, or a statement of

21   non-opposition thereto, must be served upon the moving party, and filed with this court, no later

22   than fourteen days preceding the noticed hearing date or, in this instance, by March 24, 2021.

23   Local Rule 230(c) further provides that “[n]o party will be entitled to be heard in opposition to a

24   motion at oral arguments if opposition to the motion has not been timely filed by that party.”

25          Because plaintiff has failed to file an opposition or statement of non-opposition to

26   defendants’ motion for summary judgment, as required by Local Rule 230, the hearing on the

27   motion for summary judgment must be continued. Further, plaintiff is ordered to file an

28   opposition to the motion or a statement of non-opposition thereto. Failure to comply with this
                                                       1
        Case 2:19-cv-02627-EFB Document 38 Filed 03/25/21 Page 2 of 2


 1   order may result in a recommendation that this case be dismissed for failure to prosecute, comply
 2   with court orders, and/or this court’s Local Rules. See Fed. R. Civ. P. 41(b).
 3           Accordingly, good cause appearing, it is ORDERED that:
 4           1. The hearing on defendants’ motion for summary judgment (ECF No. 37) is
 5   CONTINUED to April 28, 2021 at 10:00 a.m.
 6           2. Plaintiff shall file an opposition to the motion, or a statement of non-opposition
 7   thereto, no later than April 14, 2021.
 8           3. Failure of plaintiff to file an opposition to the motion will be deemed a statement of
 9   non-opposition thereto and may result in a recommendation that this case be dismissed for failure
10   to comply with court orders and this court’s Local Rules. See Fed. R. Civ. P. 41(b).
11           4. Defendants may file a reply to plaintiff’s opposition, if any, on or before April 21,
12   2021.
13   DATED: March 25, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
